DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 3/8/2022.  Claim 10 has been cancelled.  Claims 1-3, 6-8, 16-20 have been amended.  Claims 14-16 have been withdrawn from consideration.  Claims 25-33 are newly added.

Claim Objections
Claims 5 and 27 are objected to because it recites stem on line 2.  Applicant might consider recite the stem.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 11-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 recites the limitation "the central hinge line" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top hinges" in lines 11 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom hinges" in lines 12 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the central hinges" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the apex" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "top, central, and bottom hinges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the top members, bottom members, hinges” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-10, 12-13 recite the limitation "top, central, and bottom hinges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 recite the limitation "the cover material” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13 recite the limitation "the structure” in lines 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "central hinges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the apex" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the apex” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "top, central, and bottom hinges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the top members, bottom members, hinges, and stem” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the cover material” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the cover material” in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claims 31-33 recites the limitation "top, central, and bottom hinges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the cover material” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the cover material” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 6, 14-16, 19-25, and 28 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786